NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



NAGY FARAG,                                  )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-1661
                                             )
HELANA FARAG,                                )
                                             )
             Appellee.                       )
                                             )

Opinion filed July 11, 2018.

Appeal from the Circuit Court for Pinellas
County; Jack Helinger, Judge.

Michael J. Park of Park, Ossian,
Barnaky & Park, P.A., Clearwater, for
Appellant.

Jennifer J. Kennedy of Abbey, Adams,
Byelick & Mueller, LLP, St. Petersburg,
for Appellee.



PER CURIAM.


             Affirmed.


KELLY, VILLANTI, and KHOUZAM, JJ., Concur.